DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities: claim 1, line 9, “foodstuffs” should be --the foodstuffs--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-5, 12-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branyon et al. 8,783,515 in view of Bates et al. 8,844,767.
Branyon et al. disclose a container (10) for storing and dispensing flowable product (col. 4, ll. 23-27), which comprises a base (44) having an aperture for dispensing the product (col. 3, ll. 35-38), and a base perimeter as seen in Figure 7, the base perimeter having a perimeter surface as seen in Figure 7; and a wall (16) having an upper edge (12) and a lower edge (34), the upper edge comprises a first upper edge portion and a second upper edge portion as seen in Figure 4; wherein the lower edge of the wall is affixed about the entire perimeter surface of the base forming a lower seal as seen in Figure 1, and the first upper edge portion is affixed to the second upper edge portion forming an upper seal as seen in Figures 5 and 6, thereby forming a space to hold the product as seen in Figure 6, wherein the upper seal is oriented parallel to the lower seal as seen in Figure 1; the base comprises a lower base surface (20) and the loser base surface is a circle as seen in Figure 1. Branyon et al. lack that the product is foodstuffs. Bates et al. teach the use of a container (12) containing food products (col. 2, 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the product of Branyon et al. with the food products of Bates et al., in order to provide a container for containing and delivery of food items. 
The container shown by Branyon et al. and Bates et al. will perform the method recited in claims 12-15, 20.
6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Branyon et al. 8,783,515 in view of Bates et al. 8,844,767 as applied to claims 5, 15 above, and further in view of Atkinson 4,434,810.
Branyon et al.-Bates et al. in combination, have taught all the features of the claimed invention except that the aperture is configured to receive a valve insert. Atkinson teaches the use of an aperture (100) configured to receive a valve insert (78).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Atkinson’s valve insert within the aperture of Branyon et al. and Bates et al., in order to regulate the flow of foodstufs.
7.	Claims 8, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Branyon et al. 8,783,515 in view of Bates et al. 8,844,767 as applied to claims 1, 12 above, and further in view of James et al. 9,586,740.
Branyon et al.-Bates et al. in combination, have taught all the features of the claimed invention except that the wall and the base are made of polyethylene terephthalate and polypropylene. James et al. teach the use of a wall and a base being made of polyethylene terephthalate and polypropylene (col. 2, ll. 56-67 onto col. 3, ll. 1-5 and col. 4, ll. 15-25) and the thickness of the wall is selected from a range between 10-1500 microns (col. 3, ll. 6-8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of James et al. onto the wall and base of Branyon et al. and Bates et al., in order to provide the container and the base that are made of a recyclable material.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of James et al. onto the wall of Branyon et al. and Bates et al. to have a thickness in the range between 10-1500 microns, in order to provide the container wall with sufficient thickness to be flexible and collapsible.
Allowable Subject Matter
8.	Claims 2-3, 7, 9-10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicants’ arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754